Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 1 of 20 Page ID #:1150



    1   Louis A. Coffelt, Jr.             MICHAEL G. RHODES (116127)
        General Delivery                  rhodesmg@cooley.com
    2   email: Louis.Coffelt@gmail.com    WHITTY SOMVICHIAN (194463)
        6771 Warner Ave                   wsomvichian@cooley.com
    3   Huntington Beach, CA 92647        JOSEPH D. MORNIN (307766)
        Phone: (657) 456-3112             jmornin@cooley.com
    4   Pro Se Plaintiff                  COOLEY LLP
                                          101 California Street, 5th Floor
    5   RICHARD S.J. HUNG (CA SBN 197425) San Francisco, CA 94111-5800
        rhung@mofo.com                    Telephone: (415) 693-2000
    6   MORRISON & FOERSTER LLP           Facsimile: (415) 693-2222
        425 Market Street
    7   San Francisco, California 94105   Attorneys for SONY
        Telephone: (415) 268-7000         CORPORATION OF AMERICA,
    8   Facsimile: (415) 268-7522         SONY PICTURES IMAGEWORKS
                                          INC., and LARRY GRITZ
    9   BITA RAHEBI (CA SBN 209351)
        brahebi@mofo.com
   10   ROSE S. LEE (CA SBN 294658)
        roselee@mofo.com
   11   MORRISON & FOERSTER LLP
        707 Wilshire Boulevard
   12   Los Angeles, CA 90017-3543
        Telephone: (213) 892-5428
   13   Facsimile: (213) 892-5454
   14   Attorneys for AUTODESK, INC.,
        ANDREW ANAGNOST, and PASCAL
   15   W. DI FRONZO
   16
   17                      UNITED STATES DISTRICT COURT
   18                     CENTRAL DISTRICT OF CALIFORNIA
   19
   20   LOUIS A. COFFELT, JR.,                  Case No.: 8:19-cv-01351-JVS-DFM
   21                     Plaintiff,            JOINT RULE 26(f) REPORT
   22         v.                                Date: September 23, 2019
                                                Time: 10:30 a.m.
   23                                           Courtroom: 10C
   24   ANDREW ANAGNOST, PASCAL W.              Hon. James V. Selna
        DI FRONZO, AUTODESK, INC.,
   25   SONY PICTURES IMAGEWORKS,
   26   SONY CORPORATION OF
        AMERICA, LARRY GRITZ,
   27
                          Defendants.
   28
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 2 of 20 Page ID #:1151



    1           Under Rule 26 of the Federal Rules of Civil Procedure, Local Rule 26-1, and
    2   the Court’s Order Setting Rule 26(f) Scheduling Conference (ECF No. 8), Plaintiff
    3   Louis A. Coffelt, Jr., Defendants Autodesk, Inc., Andrew Anagnost, and Pascal W.
    4   Di Fronzo (collectively, “Autodesk”), and Defendants Sony Corporation of
    5   America, Sony Pictures Imageworks Inc., and Larry Gritz (collectively, “Sony”)
    6   submit this Joint Rule 26(f) Report.
    7   I.      ITEMS SPECIFIED BY THE COURT’S JULY 22, 2019 ORDER
                SETTING RULE 26(f) SCHEDULING CONFERENCE (ECF NO. 8)
    8
                A.    Synopsis
    9
                Coffelt’s Position: This is a copyright infringement action.
   10
                Coffelt alleges defendants Sony Pictures Imageworks ( Imageworks) and
   11
        Larry Gritz (Gritz), without authorization, copied Coffelt's copyrighted work in
   12
        their product "Open Source Shading Language" (OSL). Furthermore, Imageworks
   13
        and Gritz are making unauthorized derivative works based on Coffelt's copyrighted
   14
        work.
   15
                Imageworks is a subsidiary of defendant Sony Corporation of America
   16
        (Sony). Coffelt alleges contributory infringement against Sony.
   17
                Defendant, Autodesk, Inc. (Autodesk), without authorization, adapted their
   18
        products to distribute the infringing OSL. Defendants Andrew Anagonst
   19
        (Anagonst) and Pascal W. Di Fronzo (Di Fronzo) are executives of Autodesk.
   20
        Coffelt alleges vicarious liability against Autodesk, Anagonst, and Di Fronzo.
   21
        Coffelt alleges contributory infringement against Anagonst and Di Fronzo.
   22
                On August 30, 2019, Coffelt and counsel for Anagonst, Di Fronzo, Autodesk,
   23
        Richard S. J. Hung (Hung) conducted our Fed.R. Civ. P. 26(f) conference. Mr.
   24
        Hung indicated there will be a rule 12(b)(6) motion to dismiss filed. Mr. Hung did
   25
        not indicate any facts specific to this case, which form a basis for a motion to
   26
        dismiss.
   27
   28

                                                   1
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 3 of 20 Page ID #:1152



    1         On August 30, 2019, Coffelt and counsel for Imageworks, Sony, Gritz,
    2   Whitty Somvichian (Somvichian) conducted our Fed.R. Civ. P. 26(f) conference.
    3   Mr. Somvichian indicated there will be a rule 12(b)(6) motion to dismiss filed. Mr.
    4   Somvichian did not indicate any facts specific to this case, which form a basis for a
    5   motion to dismiss.
    6         Pursuant to Fed. R. Civ. P. 11(b)(3), arguments directed to a computer
    7   program must identify a specific person making those arguments. This specific
    8   person must specify his qualifications regarding computer programming.
    9         Disputed facts in this case must be decided by a jury. Similarities between
   10   Coffelt's source code and OSL source code must be decided by a jury.
   11         Coffelt is requesting statutory damages against defendants.
   12         Autodesk’s Position: Mr. Coffelt filed his pro se Complaint for copyright
   13   infringement on July 10, 2019. Although Mr. Coffelt concedes that “OSL[’]s
   14   source code arrangement . . . has a different visual appearance to Coffelt’s Gradient
   15   Work arrangement” (Compl. ¶ 35), Mr. Coffelt alleges that OSL infringes upon his
   16   copyrighted Gradient Work by using “2 sets of nested loops” (Id. ¶ 34).
   17         Mr. Coffelt further asserts that Autodesk “obtained access to Coffelt’s
   18   Gradient Work” through cease-and-desist letters he sent to Autodesk (id. ¶¶ 24-25),
   19   and that Autodesk and Messers. Anagnost and Di Fronzo “materially contribute to
   20   the infringement of Coffelt’s copyrighted Gradient Work” and are vicariously liable
   21   because “Autodesk provided a copy of Coffelt’s Gradient Work TXu 002049564 to
   22   defendant Imageworks or Gritz” and “adapted their Products to distribute OSL” (id.
   23   ¶¶ 38-41, 48).
   24         Autodesk denies that Mr. Coffelt owns a valid copyright, that Autodesk has
   25   infringed or infringes Mr. Coffelt’s copyrighted work, and that Mr. Coffelt has
   26   stated a claim for which relief may be granted. In particular, the Complaint (1) is
   27   barred under the doctrine of res judicata, (2) alleges infringement of an
   28   uncopyrightable idea, and (3) does not allege plausible facts showing access or

                                                  2
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 4 of 20 Page ID #:1153



    1   copying of his copyrighted work. Judge Olguin and the Ninth Circuit have already
    2   agreed that his prior copyright case against Autodesk involving the same
    3   copyrighted work (TXu 002049564) and the same accused product (Sony
    4   Imageworks’ OSL) was frivolous. Autodesk repeatedly explained these issues to
    5   Mr. Coffelt prior to and after the filing of the Complaint, and at the parties’
    6   Rule 26(f) conference, but Mr. Coffelt has ignored them.
    7         Sony’s Position: Sony denies that Mr. Coffelt owns a valid copyright, that
    8   Sony infringed or infringes Mr. Coffelt’s copyrighted work, and that Mr. Coffelt
    9   has stated a claim for which relief may be granted. In particular, with respect to the
   10   Sony defendants, the Complaint (1) does not plausibly show that any Sony
   11   defendant accessed Mr. Coffelt’s works, (2) does not plausibly allege copying, and
   12   (3) alleges infringement of an uncopyrightable idea.
   13         B.      Legal Issues
   14         Coffelt’s Position:
   15         1. Whether defendants Imageworks or Gritz have infringed Coffelt's
   16              copyright under 17 U.S.C. 501.
   17         2. Whether defendants Anagonst, Di Fronzo, or Sony have infringed
   18              Coffelt's copyright by contributory infringement.
   19         3. Whether defendants Anagonst, Di Fronzo, or Autodesk have vicarious
   20              liability in the copyright infringement.
   21         Autodesk’s Position:
   22         1. Whether Mr. Coffelt’s current copyright infringement claims are barred
   23              under the doctrine of res judicata.
   24         2. Whether Mr. Coffelt alleges copyright infringement of an unprotectable
   25              idea.
   26         3. Whether Mr. Coffelt has plausibly alleged access to his copyrighted work.
   27         4. Whether Mr. Coffelt has plausibly alleged copying of his copyrighted
   28              work.

                                                    3
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 5 of 20 Page ID #:1154



    1         5. Whether Autodesk’s Messrs. Anagnost and Di Fronzo materially
    2              contribute to the infringement of Mr. Coffelt’s copyrighted work.
    3         6. Whether Autodesk and Messrs. Anagnost and Di Fronzo are vicariously
    4              liable for infringement of Mr. Coffelt’s copyrighted work.
    5         Sony’s Position:
    6         7. Whether Mr. Coffelt has plausibly alleged access to his copyrighted work.
    7         8. Whether Mr. Coffelt has plausibly alleged copying of his copyrighted
    8              work.
    9         9. Whether Mr. Coffelt alleges copyright infringement of an unprotectable
   10              idea.
   11         10.Whether Sony Corporation of America is liable for contributory
   12              infringement.
   13         C.      Damages
   14         Coffelt’s Position:
   15         Statutory damages against Imageworks is $30,000,000 (thirty million) for
   16   direct infringement.
   17         Statutory damages against Imageworks is $8,000,000 (eight million) for
   18   unauthorized derivative works infringement.
   19         Statutory damages against Gritz is $8,000,000 (eight million) for direct
   20   infringement.
   21         Vicarious liability against Anagonst is $11,000,000 (eleven million).
   22         Damages against Anagonst is $11,000,000 (eleven million) for contributory
   23   infringement.
   24         Vicarious liability against Di Fronzo is $11,000,000 (eleven million).
   25         Damages against Di Fronzo is $11,000,000 (eleven million) for contributory
   26   infringement.
   27         Vicarious liability against Autodesk is $11,000,000 (eleven million).
   28

                                                   4
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 6 of 20 Page ID #:1155



    1         Damages against Sony is $500,000 (five hundred thousand) for contributory
    2   infringement.
    3         Autodesk’s Position: As Judge Olguin and the Ninth Circuit previously
    4   found, Mr. Coffelt’s copyright allegations are frivolous, and he is not entitled to any
    5   damages.
    6         Sony’s Position: Mr. Coffelt is not entitled to any damages.
    7         D.     Insurance
    8         Coffelt’s Position: Coffelt does not have insurance coverage.
    9         Autodesk’s Position: There is no insurance coverage for the issues
   10   presented in this case.
   11         Sony’s Position: There is no insurance coverage for the issues presented in
   12   this case.
   13         E.     Motions
   14         Coffelt’s Position:
   15         Additional defendants may be added to this action.
   16         Coffelt is considering to add world wide subsidiaries of Autodesk as
   17   defendants in this action.
   18         Coffelt is considering to add executives of subsidiaries of Autodesk as
   19   defendants in this action.
   20         Additional copyright infringement cause of action may be added to this a
   21   action for other Coffelt's copyrighted work.
   22         Coffelt may amend the complaint.
   23         Autodesk’s Position: Autodesk does not intend to file motions seeking to
   24   (i) add other parties or claims or (ii) file amended pleadings or (iii) transfer venue.
   25         Autodesk has moved to dismiss for failure to state on claim on which relief
   26   may be granted. (ECF No. 29.) Among other things, (1) Mr. Coffelt’s claims are
   27   barred by the doctrine of re judicata; (2) Mr. Coffelt alleges infringement of an
   28   uncopyrightable idea, and (3) Mr. Coffelt has failed to allege plausible facts

                                                    5
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 7 of 20 Page ID #:1156



    1   showing access or copying of his copyrighted work. Judge Olguin and the Ninth
    2   Circuit have already agreed that his prior copyright case against Autodesk involving
    3   the same copyrighted work (TXu 002049564) and the same accused product (Sony
    4   Imageworks’ OSL) was frivolous. A hearing for Autodesk’s motion to dismiss is
    5   scheduled for October 21, 2019.
    6         Autodesk disagrees that it would be appropriate for Mr. Coffelt to amend his
    7   Complaint to add Autodesk subsidiaries and their executives as defendants in this
    8   action. Autodesk is unaware of any facts suggesting that any Autodesk subsidiaries
    9   or their executives personally infringe Mr. Coffelt’s copyrighted work, and
   10   Mr. Coffelt has pointed to no such facts or explained why it would be appropriate to
   11   add them to this lawsuit.
   12         Sony’s Position: Sony does not intend to file motions seeking to (1) add
   13   other parties or claims or (2) file amended pleadings or (3) transfer venue.
   14         Sony will file a motion to dismiss for failure to state claim on which relief
   15   may be granted, arguing that the Complaint (1) does not plausibly show that any
   16   Sony defendant accessed Mr. Coffelt’s works, (2) does not plausibly allege
   17   copying, and (3) alleges infringement of an uncopyrightable idea. Sony will notice
   18   its motion for a hearing on October 21, 2019.
   19         F.     Discovery and Experts
   20         Coffelt’s Position:
   21         Coffelt believes there is no need to change the disclosure requirements under
   22   Fed. R. Civ. P. 26(a).
   23         The subjects on which discovery may be needed includes, without limitation,
   24         (a) all subject matter listed in the complaint Dkt. No. 1.
   25         (b) Open Source Shading Language (OSL) source code.
   26         (c) employees and agents of Imageworks, which have correspondence with
   27   Autodesk.
   28

                                                   6
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 8 of 20 Page ID #:1157



    1           (d) employees and agents of Autodesk, which have correspondence with
    2   Imageworks.
    3           (e) correspondence between Imageworks and Autodesk.
    4           (f) Autodesk's source code.
    5           (g) Autodesk's world wide revenue from their computer aided design
    6   software.
    7           (h) Autodesk's profits.
    8           (i) Correspondence between Coffelt and Autodesk.
    9           Discovery should not be limited.
   10           The limit of 25 interrogatories may need to be increased.
   11           Coffelt will serve discovery requests to defendants by about September 21,
   12   2019.
   13           There have been no discovery requests served at this time.
   14           Each defendant refused to begin discovery.
   15           Defendants have not specified any facts specific to this case, which form a
   16   basis to refuse to begin discovery. Coffelt believes a motion to compel discovery
   17   response for each defendant will be necessary. Coffelt believes other orders are not
   18   necessary at this time.
   19           Coffelt believes Coffelt will conduct 5 depositions.
   20           Coffelt proposes that the time limit for expert witness disclosure under Fed.
   21   R. Civ. P. 26(a)(2) is December 1, 2019.
   22           Autodesk’s Position:
   23           Autodesk believes this case is frivolous and should be resolved on a motion
   24   to dismiss. Autodesk therefore requests that discovery be stayed pending the
   25   Court’s determination on Autodesk’s motion to dismiss (ECF No. 29). An order
   26   staying discovery is necessary here given Mr. Coffelt’s litigation history. For
   27   example, in Mr. Coffelt’s last copyright suit, Judge Olguin stayed discovery
   28   pending Autodesk’s motion to dismiss after Mr. Coffelt served or attempted to

                                                   7
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 9 of 20 Page ID #:1158



    1   serve on Autodesk 15 sets of discovery comprising 348 discovery requests. Even
    2   with the stay, Mr. Coffelt proceeded to file a series of discovery-related motions in
    3   violation of Judge Olguin’s order, prompting Judge Olguin to threaten to revoke
    4   Mr. Coffelt’s ECF privileges.
    5         Regarding initial disclosures, it is Autodesk’s position that initial disclosures
    6   are inappropriate in this action, or, at the very least, premature pending Autodesk’s
    7   motion to dismiss (ECF No. 29).
    8         Should discovery proceed, the Federal Rules of Civil Procedure (e.g.,
    9   Rules 26(a)(2) and 26(b)(4)) and the Local Rules of this Court govern discovery
   10   and testimony from experts in this case. Autodesk further expects that only very
   11   limited discovery from all parties is needed to prove the frivolous nature of
   12   Mr. Coffelt’s claims. Each side should be limited to no more than three depositions
   13   and 25 requests for production. Were this case to proceed to trial, Autodesk
   14   expects that it would offer a technical expert and a damages expert, and proposes
   15   August 3, 2020 as the date to exchange opening expert disclosures under Fed. R.
   16   Civ. P. 26(a)(2).
   17         Because Mr. Coffelt’s allegations in his Complaint are based on Autodesk’s
   18   use or incorporation of OSL, Autodesk disagrees that Autodesk’s source code for
   19   its products is relevant to this litigation. Autodesk currently is unaware of any
   20   percipient witnesses besides Mr. Coffelt.
   21         Autodesk disagrees that Mr. Coffelt should be entitled to directly access
   22   Autodesk’s source code, if such production is required. Autodesk further believes
   23   that any review of its confidential information be under the protections of a suitable
   24   protective order with source code provisions and a patent prosecution bar.
   25         Sony’s Position: Sony believes this case lacks merit and should be resolved
   26   on a motion to dismiss. For the reasons stated in Autodesk’s position above, Sony
   27   agrees that all discovery should be stayed pending the Court’s determination on
   28   Autodesk’s motion to dismiss (ECF No. 29) and Sony’s motion to dismiss (to be

                                                    8
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 10 of 20 Page ID #:1159



    1   filed on September 16, 2019). Sony further agrees that initial disclosures are
    2   premature while the motions to dismiss are pending. Should discovery proceed,
    3   Sony agrees that discovery should be limited in the manner proposed by Autodesk.
    4         G.     Dispositive Motions
    5         Coffelt’s Position:
    6         Coffelt does not intend to move for summary judgment at this time. Coffelt
    7   intends to file a motion in limine to exclude argument and testimony directed to the
    8   meaning of source code from persons without sufficient experience in computer
    9   programming. Coffelt believes a person must have sufficient computer
   10   programming experience in order to file arguments, or testimony, directed to the
   11   structure of a computer program.
   12         Autodesk’s Position: Because Mr. Coffelt’s Complaint should be resolvable
   13   on motion to dismiss (like his prior complaints), Autodesk does not currently
   14   anticipate moving for summary judgment or in limine.
   15         Sony’s Position: Sony intends to file a motion to dismiss on September 16,
   16   2019. Sony believes that all causes of action asserted against Sony should be
   17   dismissed based on that motion. In the event that any claims survive, Sony would
   18   anticipate filing a motion for summary judgment regarding all causes of action
   19   asserted against Sony.
   20         H.     Settlement and Settlement Mechanism
   21         Coffelt’s Position: There have been no settlement discussion because of the
   22   parties disagreement regarding a motion to dismiss.
   23         Coffelt requests ADR PROCEDURE NO. 2 - The parties shall appear before
   24   a neutral selected from the Court’s Mediation Panel.
   25         Autodesk’s Position: There have been no settlement discussions.
   26   Mr. Coffelt arbitrarily seeks damages of $55,000,000 from Autodesk and its
   27   executives Messrs. Anagnost and Di Fronzo—specifically, $11,000,000 for
   28   vicarious liability and $11,000,000 for contributory infringement from

                                                  9
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 11 of 20 Page ID #:1160



    1   Mr. Anagnost; $11,000,000 for vicarious liability and $11,000,000 for contributory
    2   infringement from Mr. Di Fronzo; and $11,000,000 for vicarious liability from
    3   Autodesk.
    4         In light of Mr. Coffelt’s demand, Autodesk does not agree that informal
    5   settlement discussions will be productive. The parties have agreed, however, that
    6   the case is best suited for mediation with a neutral from the Court Mediation Panel.
    7   Autodesk proposes an ADR deadline of March 16, 2020.
    8         Sony’s Position: Given Mr. Coffelt’s litigation history and the nature of his
    9   claims in this case, Sony does not believe that informal settlement discussions will
   10   be productive. If this case proceeds beyond the pleadings stage, Sony agrees that
   11   the case is best suited for mediation with a neutral from the Court Mediation Panel.
   12         I.     Trial Estimate
   13         Coffelt’s Position:
   14         The trial should require 4 days.
   15         Coffelt requests trial by jury.
   16         Coffelt may call 5 witnesses.
   17         Autodesk’s Position:
   18         Autodesk estimates trial will take no longer than one week and requests trial
   19   by court. In view of Mr. Coffelt’s intent to amend the complaint to add defendants,
   20   Autodesk is unable to identify the number of witnesses it expects to call at trial.
   21         Sony’s Position: Sony agrees that trial will take no longer than one week.
   22   Sony requests trial by court. Sony may call between one and five witnesses.
   23         J.     Timetable
   24         Autodesk and Sony believe this case should be resolved on motion to
   25   dismiss. To the extent this case is not resolved by that motion, Autodesk and
   26   Sony’s proposed deadlines are below.
   27
   28

                                                  10
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 12 of 20 Page ID #:1161



    1                                        Weeks
                                                    Plaintiff’s Defendants’ Court
    2    Matter                 Time         before
                                                    Request     Request     Order
                                             trial
    3    Trial date
    4    (Coffelt: jury)
         (Autodesk: court)      8:30 a.m.
    5                                                  7/7/20    11/17/20
         Estimated length:      (Tuesdays)
    6    Coffelt: 4 days
         Autodesk: < 1 week
    7    [Court trial:] File
    8    Findings of Fact and
         Conclusions of Law                  -1        6/30/20   11/9/20
    9    and Summaries of
   10    Direct Testimony
         Final Pretrial
   11    Conference; Hearing
   12    on Motions in
         Limine; File Agreed
   13    Upon Set of Jury
   14    Instructions and
         Verdict Forms and      11:00 a.m.
   15                                      -2          6/22/20   11/2/20
         Joint Statement re     (Mondays)
   16    Disputed
         Instructions and
   17
         Verdict Forms; File
   18    Proposed Voir Dire
         Qs and Agreed−to
   19
         Statement of Case
   20    Lodge Pretrial Conf.
         Order; File Memo of
   21
         Contentions of Fact
   22    and Law; Exhibit                    -3        6/15/20   10/26/20
         List; Witness List;
   23
         Status Report re
   24    Settlement
   25    Last day for
         hand−serving
   26                                        -6        5/26/20   10/5/20
         Motions in
   27    Limine

   28

                                                  11
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 13 of 20 Page ID #:1162



    1                                         Weeks
                                                     Plaintiff’s Defendants’ Court
    2    Matter                  Time         before
                                                     Request     Request     Order
                                              trial
    3    Last day for hearing    1:30 p.m.
                                           -7            5/18/20    9/28/20
    4    motions                 (Mondays)
         Last day for
    5    hand−serving
    6    motions and filing                   -11        4/20/20    8/31/20
         (other than Motions
    7    in Limine)
    8    Non−expert
                                              -15        3/24/20    6/29/20
         Discovery cut−off
    9    Expert discovery
                                                         3/24/20    9/28/20
   10    cut−off
         Rebuttal Expert
   11                                                    3/24/20    9/7/20
         Witness Disclosure
   12    Opening Expert
         Witness Disclosure
   13                                                    12/23/19   8/3/20
         [See
   14    F.R.Civ.P. 26(a)(2)]
   15    Last day to conduct
         Settlement                                      1/21/20    3/16/20
   16    Conference
   17    Last day to amend
         pleadings or add                                1/21/20    9/27/19
   18    parties
   19         K.     Other Issues
   20         Coffelt’s Position: Coffelt believes there are no other issues affecting the
   21   status or management of this case.
   22         Autodesk’s Position: Mr. Coffelt’s Complaint is frivolous and his serial
   23   filings against Autodesk and its executives harassing. Autodesk intends to seek
   24   Rule 11 sanctions against Mr. Coffelt and is contemplating filing a motion to
   25   declare him a vexatious litigant in light of his stated intentions to amend his
   26   Complaint and add subsidiaries of Autodesk and their executives to this action.
   27
   28

                                                    12
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 14 of 20 Page ID #:1163



    1         With respect to protective order issues, Mr. Coffelt should not be entitled to
    2   directly access Autodesk’s source code, if such production is required. Any review
    3   of Autodesk’s confidential information should be under the protections of a suitable
    4   protective order with source code provisions and a patent prosecution bar.
    5         Sony’s Position: Sony is not presently aware of other issues affecting the
    6   status or management of this case.
    7         L.     Conflicts
    8         Coffelt’s Position: not applicable.
    9         Autodesk’s Position: Autodesk has no parent. A list of Autodesk’s
   10   subsidiaries is attached to the Joint Rule 26(f) Report as Exhibit A.
   11         Sony’s Position: Sony discloses that Sony Corporation of America and Sony
   12   Pictures Imageworks Inc. are indirect, wholly owned subsidiaries of Sony
   13   Corporation (a publicly traded corporation headquartered in Tokyo, Japan).
   14         M.     Patent Cases
   15         This is not a patent case.
   16         N.     Magistrates
   17         The parties do not consent to a magistrate judge presiding over this action for
   18   all purposes, including trial.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  13
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 15 of 20 Page ID #:1164



    1   Dated:   September 13, 2019               By: /s/ Louis A. Coffelt, Jr.
                                                         Pro Se Plaintiff
    2
    3                                             By: /s/ Richard S.J. Hung
                                                         Richard S.J. Hung
    4
                                                  MORRISON & FOERSTER LLP
    5                                             Attorneys for Defendants
                                                  AUTODESK, INC., ANDREW
    6                                             ANAGNOST, and PASCAL W. DI
                                                  FRONZO
    7
    8                                             By: /s/ Michael G. Rhodes
                                                         Michael G. Rhodes
    9
                                                  COOLEY LLP
   10                                             Attorneys for Defendants
                                                  SONY CORPORATION OF
   11                                             AMERICA, SONY PICTURES
                                                  IMAGEWORKS INC., and LARRY
   12                                             GRITZ
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             14
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 16 of 20 Page ID #:1165



    1                            SIGNATURE ATTESTATION
    2         Pursuant to Civil Local Rule No. 5-4.3.4(a)(2), I hereby attest that I have
    3   obtained the concurrence in the filing of this document from all the signatories for
    4   whom a signature is indicated by a “conformed” signature (/s/) within this e-filed
    5   document.
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  15
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 17 of 20 Page ID #:1166



    1                                       EXHIBIT A
    2                              Autodesk’s List of Subsidiaries
                                                               Jurisdiction of
    3    Subsidiary Name                                       Incorporation
    4    Autodesk Americas LLC                                 U.S.
    5    ADSK Ireland Limited                                  Ireland
    6
         Autodesk (China) Software Research and
    7    Development Co., Ltd.                                 China
    8    Autodesk (EMEA) Sàrl                                  Switzerland
    9    Autodesk AB                                           Sweden
   10    Autodesk ApS                                          Denmark
   11
         Autodesk Asia Pte. Ltd.                               Singapore
   12
         Autodesk Australia Pty Ltd.                           Australia
   13
         Autodesk B.V.                                         The Netherlands
   14
   15    Autodesk Canada Co.                                   Canada

   16    Autodesk Colombia S.A.S.                              Colombia
   17    Autodesk DC B.V.                                      The Netherlands
   18    Autodesk DC Limited                                   United Kingdom
   19    Autodesk de Argentina S.A.                            Argentina
   20
         Autodesk de Mexico, S.A. de C.V.                      Mexico
   21
         Autodesk de Venezuela, S.A.                           Venezuela
   22
         Autodesk Development B.V.                             The Netherlands
   23
   24    Autodesk Development S.à r.l.                         Switzerland

   25    Autodesk Direct Limited                               United Kingdom
   26    Autodesk do Brasil Ltda                               Brazil
   27    Autodesk ehf.                                         Iceland
   28

                                                 16
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 18 of 20 Page ID #:1167



    1                                                      Jurisdiction of
         Subsidiary Name                                   Incorporation
    2
         Autodesk Far East Ltd.                            Hong Kong
    3
         Autodesk France                                   France
    4
    5    Autodesk Ges.mbH                                  Austria

    6    Autodesk GmbH                                     Germany
    7    Autodesk Holdings LLP                             United Kingdom
    8    Autodesk Hungary Kft                              Hungary
    9
         Autodesk India Private Limited                    India
   10
         Autodesk International Holding Co.                U.S.
   11
         Autodesk Israel Ltd.                              Israel
   12
         Autodesk Korea Ltd.                               South Korea
   13
   14    Autodesk Limited                                  United Kingdom

   15    Autodesk Limited                                  Saudi Arabia
   16    Autodesk Ltd. Japan                               Japan
   17    Autodesk Netherlands Holdings, B.V.               Netherlands
   18
         Autodesk S.r.l.                                   Italy
   19
         Autodesk S.R.L.                                   Romania
   20
         Autodesk SA                                       Switzerland
   21
         Autodesk Software (China) Co., Ltd.               China
   22
   23    Autodesk Sp. z.o.o.                               Poland

   24    Autodesk Spol. S.R.O.                             Czech Republic
   25    Autodesk Strategies Ltd.                          China
   26    Autodesk Taiwan Limited                           Taiwan
   27
         Autodesk UK Holdings Limited                      United Kingdom
   28

                                               17
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 19 of 20 Page ID #:1168



    1                                                       Jurisdiction of
         Subsidiary Name                                    Incorporation
    2
         Autodesk Yazilim Hizmetleri Ticaret Limited Sirketi
    3    (Autodesk Limited Sirketi)                          Turkey
    4    Autodesk, S.A.                                     Spain
    5
         Beijing Delcam Integrated System Co. Ltd.          China
    6
         CadSoft Computer GmbH                              Germany
    7
         Configure One, Inc.                                U.S.
    8
         Configure One Europe Limited                       United Kingdom
    9
   10    Configure One Holdings Limited                     United Kingdom

   11    Creative Market Labs, Inc.                         U.S.
   12    Crispin Systems Limited                            United Kingdom
   13    Delcam (Hong Kong)                                 China
   14
         Delcam (Malaysia) Sdn. Bhd.                        Malaysia
   15
         Delcam Australia Pty Limited                       Australia
   16
         Delcam Consulting and Technology Services
   17    Limited                                            India
   18    Delcam Danmark ApS                                 Denmark
   19
         Delcam Engineering Services (Thailand) Co., Ltd.   Thailand
   20
         Delcam Indonesia                                   Indonesia
   21
         Delcam Limited                                     United Kingdom
   22
         Delcam Partmaker Limited                           United Kingdom
   23
   24    Delcam Professional Services Limited               United Kingdom

   25    Delcam Software (India) Private Limited            India
   26    Delcam Ukraine                                     Ukraine
   27    Delta Soft LLC                                     Russia
   28

                                                18
Case 8:19-cv-01351-JVS-DFM Document 34 Filed 09/13/19 Page 20 of 20 Page ID #:1169



    1                                                      Jurisdiction of
         Subsidiary Name                                   Incorporation
    2
         Graitec GmbH                                      Germany
    3
         Graitec SAS                                       France
    4
    5    Hanna Strategies Holdings, Inc.                   U.S.

    6    Limited Liability Company Autodesk (CIS)          Russia
    7    Magestic Systems, Inc.                            U.S.
    8    Moldflow B.V.                                     The Netherlands
    9
         Moldflow International Pty Ltd.                   Australia
   10
         Moldflow Pty Ltd.                                 Australia
   11
         Moldflow Singapore Pte Ltd                        Singapore
   12
         netfabb GmbH                                      Germany
   13
   14    netfabb, Inc.                                     U.S.

   15    SeeControl, Inc.                                  U.S.
   16    SCI Topole                                        France
   17    Shotgun Software Inc.                             U.S.
   18
         Solid Angle, S.L.U.                               Spain
   19
         Solid Angle Limited                               United Kingdom
   20
         Within Technologies                               United Kingdom
   21
   22
   23
   24
   25
   26
   27
   28

                                             19
